Case 2:17-cr-00241-JCZ-JVM Document 193-2 Filed 07/02/19 Page 1 of 8




                                                         Defendants Exhibit 1
Case 2:17-cr-00241-JCZ-JVM Document 193-2 Filed 07/02/19 Page 2 of 8
Case 2:17-cr-00241-JCZ-JVM Document 193-2 Filed 07/02/19 Page 3 of 8
Case 2:17-cr-00241-JCZ-JVM Document 193-2 Filed 07/02/19 Page 4 of 8
Case 2:17-cr-00241-JCZ-JVM Document 193-2 Filed 07/02/19 Page 5 of 8
Case 2:17-cr-00241-JCZ-JVM Document 193-2 Filed 07/02/19 Page 6 of 8
Case 2:17-cr-00241-JCZ-JVM Document 193-2 Filed 07/02/19 Page 7 of 8
Case 2:17-cr-00241-JCZ-JVM Document 193-2 Filed 07/02/19 Page 8 of 8
